Affirmed and Memorandum Opinion filed June 9, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00650-CR

                         JOSEPH TURNER, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1670912

                         MEMORANDUM OPINION

      Appellant appeals his conviction for arson pursuant to Texas Penal Code
§ 28.02(a)(2)(A). Appellant’s appointed counsel filed a brief in which he concludes
the appeal is wholly frivolous and without merit. The brief meets the requirements
of Anders v. California, 386 U.S. 738 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant also requested a
copy of the record, and this court ordered the trial court clerk to furnish the record
to appellant. The trial court clerk certified that appellant was provided a copy of
the record on March 9, 2022. Appellant was further ordered to file a pro se brief
by April 25, 2022. As of the date of this order, no pro se brief has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      The judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2